ITEMID: 001-69667
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: CARMUIREA SPIRITUALA A MUSULMANILOR DIN REPUBLICA MOLDOVA v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Cârmuirea Spirituală a Musulmanilor din Republica Moldova, is an organisation of Muslims from the Republic of Moldova. They were represented before the Court by Mr S. Ostaf, a lawyer practising in Chişinău.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 25 July 2000 several natural persons joined together to form the applicant organisation – Cârmuirea Spirituală a Musulmanilor din Republica Moldova – an organisation of Muslims with the goal of having the Muslim religion officially registered in Moldova and building a Mosque in the city of Chişinău. On the same date the organisation adopted its articles of association.
Pursuant to the Religious Denominations Act (see below), which requires religious denominations active in Moldovan territory to be recognised by means of a government decision, the applicant organisation applied for recognition on 6 September 2000.
On 18 September 2000 the Government replied that they needed more time in order to examine and observe the activity of the organisation.
On 25 October 2000 the applicant organisation lodged a new request with the Government.
On 29 November 2000 the applicant organisation brought an action against the Government seeking an order to oblige the Government to reply to their request and to register their religion.
On 12 February 2001 the Court of Appeal obliged the Government to give an answer to the applicant's request. It did not oblige the Government to register their religion. The applicant organisation appealed against this judgment.
On 30 May 2001 the Supreme Court of Justice upheld the applicant's appeal, quashed the judgment of 12 February 2001 and sent the case for re-examination to the Court of Appeal in a different formation of judges.
On 8 October 2001 the Court of Appeal decided that it could not oblige the Government to register the Muslim religion because the applicants had not submitted to the Government all the documents provided for in Articles 14 and 15 of the Religious Denominations Act (see below). The applicant appealed against this judgment.
On 24 April 2002 the Supreme Court of Justice upheld the judgment of the Court of Appeal, confirming that the applicant organisation had failed to submit to the Government a document setting out the fundamental principles of their religion. The Supreme Court also noted that the Government had informed the applicant organisation on several occasions that the documentation it had provided was incomplete, but the applicant failed to remedy this.
The relevant provisions of the Religious Denominations Act (Law no. 979-XII of 24 March 1992) in force at the material time read as follows:
Everyone has the right to freedom of thought, conscience and religion. This right must be manifested in a spirit of tolerance and mutual respect and it includes freedom to change his religion or belief and freedom, either alone or in community with others and in public or private, to manifest his religion or belief, in worship, teaching, practice and observance.
Freedom to manifest one's religion or beliefs shall be subject only to such limitations as are prescribed by law and are necessary in a democratic society in the interests of public safety, for the protection of public order, health or morals, or for the protection of the rights and freedoms of others.
...
No one can be forced to practice or not to practice the rites of a denomination...
...
The confessional intolerance, manifested through acts which obstruct the freedom of a denomination recognised by the State, constitutes an offence and shall be punished in accordance with the law.
...
“Denominations shall be free to organise and operate freely on condition that their practices and rites do not contravene the Constitution, the present Act or the legislation in force.
Denominations that do not comply with this condition shall not qualify for State recognition.
...
In order to be able to organise and operate, denominations must be recognised by means of a government decision.
Where a denomination fails to comply with the conditions laid down by the first paragraph of section 9 of the present Act, recognition may be withdrawn.
“To qualify for recognition, each denomination shall submit to the Government, for scrutiny and approval, the articles of association governing its organisation and operation. The articles of association must contain information on its system of organisation and administration and on the fundamental principles of its beliefs.”
